DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 17 of U.S. Patent No. 10,533,674 in view of EP 0992687, (“Kress”), and US 2010/0282331, (“Newman”). Kress teaches the pump and valve apparatus and Newman teaches the combination with the prescribed overflow channel. Kress teaches the holder comprising four rods, such a modification from four to three rods is an obvious change in shape from a cruciform to a trilobe.

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 recites the limitation “outwardly projecting, collar, which surrounds,” this limitation should be recited as “outwardly projecting[[,]] collar[[,]] which surrounds.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 6, 7, 11, and 15 – 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the holder [...] comprises the closure body [...] comprises the sealing body,” it is unclear from this limitation if the closure body and the sealing body are components of the holder. Claim 1 previously recited the limitation "a holder comprising a closure body, with which the holder is releasably fastened in the housing opening, wherein the sealing body is movably arranged on the holder.” It is unclear if the claims are intended to introduce the closure body and sealing body as being components of the holder, or if they are merely intended to demonstrate the location 
Claim 7 recites the limitation “said overflow channel being released in an intermediate position.” The wording of this limitation is confusing as it appears to be directed towards releasing an integral part of the closure plug but does not make clear how, or to where, the overflow channel is being released. The aforesaid limitation is being interpreted as though the overflow channel provides a bypass or alternative flow path for the pumped fluid when the closure plug is in an intermediate position in which it is still mechanically fastened to the housing but the seal of the closure body is no longer effective.
Claim 11 recites the limitation “wherein the carrier body is extended beyond the sealing seat and the carrier body.” It is unclear how the carrier body is extended beyond both the sealing seat and itself.
Claim 15 recites the limitation "the valve exit." There is insufficient antecedent basis for this limitation in the claim. It is unclear if the recited “valve exit” is intended to be the exit of the previously recited “non-return valve” or if the limitation is intended to introduce a new element to the claims such as an element of the previously disclosed “valve housing” or another as yet un-recited element. For the purpose of examination “the valve exit” has been interpreted as being directed towards “a valve exit of the non-return valve.”
Claims 16 and 17 recite the limitation "the channel." There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the 
Dependent claims not specifically rejected above are interpreted as being rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending from a rejected claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means in claim 13.
The claim 13 limitation “means for applying a spring force” has been interpreted under 35 U.S.C. 112(f) because it uses/they use a generic placeholder “means for” coupled with functional language “applying” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the means for applying a spring force is being 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 – 6, 8 – 15, and 17 – 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0992687, (“Kress”).
Regarding Claim 1: Kress discloses a water supply system ([0001], “The invention relates to a liquid pump arrangement, in particular for use in the home and / or garden, according to the preamble of claim 1.”), comprising: a housing (As shown in Figure 4; The housing is generally indicated as 41 and is shown with the valve 49 installed therein) comprising an inlet connection (20), an outlet connection (33, 34) and a housing opening (41), the inlet connection and the outlet connection being located on one side of the housing (As shown in at least Figure 2; The inlet and outlet connections are located on the upper portion, or side, of the housing as compared to the lower portion, or side, of the housing which forms the base or the feet 3 and the drain 13; Examiner notes that the term “one side” has been provided with its broadest reasonable interpretation such that the upper portion and lower portion of the housing are each interpreted as forming a side of the housing); a flow channel (30, 42) (As shown in at least Figures 2, 4, and 5), at least a portion of the flow channel being located between the inlet connection and the outlet connection (Each of the portions of the flow channel comprising elements 30 and 42 are shown as being located between the inlet connection 20 and the outlet connections 33, 34); a non-return valve (26, 49) (Figures 4 and 5) integrated into the flow channel (The non-return valve is shown integrated into the flow channel as shown in at least Figures 2, 4, and 5), the non-return valve comprising a sealing body (56, 57, 59) and a holder (61, 63), the sealing body being movably mounted within the flow channel and the sealing body being configured to block the channel in a first position forming a closure position and the sealing body being configured to release the channel in a second position forming an opened position (The non-return valve is shown in the first position forming a closure position in Figures 4 and 5, the second position forming the opened position is not shown; however, this second position is achieved when the valve seat 54 and the conical tip 59 are no longer in contact and the valve is in the nominally open position), the holder comprising a closure body (44), with which the holder is releasably fastened in the housing opening ([0027], “The valve insert 49 , wherein the sealing body is movably arranged on the holder ([0026], “so that the compression spring 60 presses the valve body sealingly on the valve seat”; The sealing body is movable in the axial direction as shown in Figures 2, 4, and 5 such that it compressed the spring 60 when in the open position and is pressed towards the valve seat in the closed position).  
Regarding Claim 2: Kress discloses a water supply system according to claim 1, Kress further discloses wherein the holder, at one end, comprises the closure body (44), which is configured as a closure plug (As shown in Figures 4 and 5), and, at another end, comprises the sealing body (56, 57, 59), at least a portion of the holder being located opposite the outlet connection (As shown in at least Figures 4 and 2; The holder is located opposing, or opposite, to at least the outlet connection 34).  
Regarding Claim 3: Kress discloses a water supply system according to claim 1, Kress further discloses wherein the non-return valve further comprises a thread connection ([0022], “a further housing opening 41 with an internally threaded portion for receiving a screw cap 44 is provided on the housing which is open at the top”) or a bayonet connection between the closure body and the housing opening.  
Regarding Claim 4: Kress discloses a water supply system according to claim 2, Kress further discloses wherein the non-return valve further comprises an O-ring seal between the housing opening and the closure plug (As shown in at least Figures 
Regarding Claim 5: Kress discloses a water supply system according to claim 1, Kress further discloses wherein the closure body comprises a handle (62) or a tool receiver accessible from outside of the valve housing (As shown in Figures 1 and 5; [0025], “The arranged with an external thread and a disposed within the front-side concave recess handle web 62 screw cap”).  
Regarding Claim 6: Kress discloses a water supply system according to claim 2, Kress further discloses wherein the housing opening is provided with a peripheral, outwardly projecting, collar, which surrounds the closure plug at the peripheral side outside the housing (As shown in Figure A; The housing forms a collar which surrounds the closure plug, this collar is shown as projecting radially outward from the closure plug and the central passage of the flow path). 
Regarding Claim 8: Kress discloses a water supply system according to claim 2, Kress further discloses wherein the housing opening (41) is arranged aligned to a channel section (50) receiving the sealing body (As shown in at least Figures 4 and 5; The sealing body is shown received in a flow channel 42, the housing opening 41 receiving the closure plug 44 is shown aligned with the channel section and the sealing body; A centerline is shown passing through the aforesaid elements in at least Figures 4 and 5).  
Regarding Claim 9: Kress discloses a water supply system according to claim 8, Kress further discloses wherein the channel section receiving the sealing body has a circular cross section (As shown in at least Figures 1, 4, and 5) and is configured with a shoulder (54) forming an abutment for the sealing body or a radial surface of the shoulder forms the sealing surface or both the shoulder forms an abutment for the sealing body and a radial surface of the shoulder forms the sealing surface ([0023], “The valve seat member 50 is in the installed state on an inwardly directed abutment shoulder of the housing wall above the transverse opening 45 and is secured by the pins 52 against falling out. An inwardly directed shoulder 54 provided at the lower end of a cylindrical guide opening 53 of the valve seat element serves as a valve seat of the check valve.”).  
Regarding Claim 10: Kress discloses a water supply system according to claim 1, Kress further discloses wherein the sealing body comprises a carrier body (57, 59) with a peripheral groove (As shown in at least Figures 4 and 5, the elastic round cord seal is shown installed in a groove formed in the carrier body 57), in which an O-ring sealing body (58) is seated.  
Regarding Claim 11: Kress discloses a water supply system according to claim 1, Kress further discloses wherein the carrier body is extended beyond the sealing seat (As shown in Figures 4 and 5; The carrier body is shown extending beyond the valve seat 54) and the carrier body, in a region beyond the sealing seat, in combination with the channel, forms a guide for the scaling body (As shown in at least Figures 4 and 5; The conical shape of the end of the carrier body, along with the channel of the seat member 50 forms a guide such that the sealing body is self-aligning into the sealing seat.).  
Regarding Claim 12: Kress discloses a water supply system according to claim 1, Kress further discloses wherein the sealing body is seated at the end of at least one guide rod, which end is axially movably arranged in a guide rod receiver of the holder (As shown in Figure A; The sealing body is located at the end of a guide rod which is axially movable against the spring force from spring 60 and is nested into the guide rod receiver portion of the closure plug).  


    PNG
    media_image1.png
    1008
    1179
    media_image1.png
    Greyscale

Figure A: Location of guide rod and guide rod reciever

Regarding Claim 13: Kress discloses a water supply system according to claim 1, Kress further discloses wherein the non-return valve further comprises a means for applying a spring force (60) wherein the sealing body is impinged by spring force in the closure direction ([0026], “the compression spring 60 presses the valve body sealingly on the valve seat”).  
Regarding Claim 14: Kress discloses a water supply system according to claim 13, Kress further discloses wherein the means for applying a spring force comprises at least one compression spring ([0026], “the compression spring 60 presses the valve body sealingly on the valve seat”) surrounding the guide rod and arranged between the sealing body and the guide rod receiver (As shown in Figure A, the compression spring 60 is shown located between the sealing body and the guide rod receiver).  
Regarding Claim 15: Kress in view of Newman discloses a non-return valve according to claim 1; Kress further discloses wherein the flow channel runs in a manner angled to the valve exit and is directed obliquely or transversely to a common longitudinal axis of the closure body and the sealing body (As shown in Figure B; The exit of the valve is shown as being aligned with the common longitudinal axis of the closure body and the sealing body, the flow channel is shown as diverting transversely from the common axis away from the non-return valve; Examiner notes that the arrangement as shown in Figure C is analogous to the arrangement as shown in Figure 2 of the instant application).  


    PNG
    media_image2.png
    1010
    1528
    media_image2.png
    Greyscale

Figure B: Flow channel and non-return valve

Regarding Claim 17: Kress discloses a water supply system ([0018], “preferably can be used as a pump of a domestic waterworks”) comprising: a single-stage or multi-stage electromotorically driven centrifugal pump (As shown in at least Figures 1 and 2; [0018], " In the housing an electromotive operated, by means of a fan 4 air-cooled liquid pump 5 is integrated, the pump impeller 6 rotates about the parallel to the level, normally horizontally oriented pump axis 7 within a pump chamber 8.”); an inlet connection (20) conductively connected to a suction side of the pump; an outlet connection (33, 34) conductively connected to a delivery side of the pump; and  a non-return valve (26, 49) integrated between the outlet connection and the delivery side of the pump, the non-return valve comprising: a sealing body (56, 57, 59) movably mounted within the channel (30, 42) (The non-return valve is shown integrated into the flow channel as shown in at least Figures 2, 4, and 5) and configured to block the channel in a first position forming a closure position and configured to release the channel in a second position forming an opened position (The non-return valve is shown in the first position forming a closure position in Figures 4 and 5, the second position forming the opened position is not shown; however, this second position is achieved when the valve seat 54 and the conical tip 59 are no longer in contact and the valve is in the nominally open position); and a holder (61, 63) comprising a closure body (44), with which the holder is releasably fastened in a water supply system housing opening (41) ([0027], “The valve insert 49 can be removed as a possibly complete assembly after unscrewing the cover 44, with the switch cover 44 and the guided and carried by this valve body normally remain contiguous and the valve seat member may optionally remain in the housing 40.”), wherein the sealing body is movably arranged on the holder ([0026], “so that the compression spring 60 presses the valve body sealingly on the valve seat”; The sealing body is movable in the axial direction as shown in Figures 2, 4, and 5 such that it compressed the spring 60 when in the open position and is pressed towards the valve seat in the closed position), at least a portion of the holder being located adjacent to an opening of the outlet connection (As shown in at least Figures 2 and 4; The holder (61, 63) is located adjacent to, or next to, an opening (~43 in Figure 4) which is interpreted as forming the fluid opening of the outlet connection).
Regarding Claim 18: Kress discloses a water supply system according to claim 17; Kress further discloses wherein the housing opening for the closure body is arranged on an upper side of a housing of the water supply system (2) and the outlet connection is arranged at a side transversely thereto (As shown in at least Figures 2 and C; The non-return valve is shown installed in the opening 41 which is located at the top portion of the housing, the outlet 34 is shown located transversely to the housing opening 41), at least a portion of the flow channel being located adjacent to the pump (As shown in at least Figures B and 2).   
Regarding Claim 19: Kress discloses a water supply system according to claim 18; Kress further discloses wherein the outlet connection (33) is arranged above the inlet connection (20) and above a drain opening (12, 13) on one side of the housing (As shown in Figure 2; The outlet 33 is illustrated pointing towards the bottom of the water pump system, however, as discussed within the specification, the outlet is capable of rotating around the outlet like 32 such that it may be oriented pointing 180° opposite of the illustrated embodiment, in which case it will be arranged above the inlet connection; [0036], “the exit area swivel joint 31 has a sleeve with a lateral or radial terminal 33 which is rotatably mounted around the pressure line axis 32 and infinitely unlimited and is sealed with round cord seals 85; Examiner additionally notes that as no frame of reference is imposed on such limitations, the inlet 20 on the left may be considered down while the outlet 34 may be considered to be up; In the orientation as shown in Figure 2 and with the outlet 34 rotated the outlet 34 is interpreted as being on one side, the top, of the housing), which drain opening is closed by a releasable closure ([0019], “a horizontal neck 12 parallel to the pump axis 7 is provided with an internal thread for receiving a screw-in drain valve 13”).  
Regarding Claim 20: Kress discloses a water supply system according to claim 17; Kress further discloses wherein the pump is arranged with a horizontal rotation axis (7) and comprises a suction chamber (8), into which the inlet connection as well as the drain opening run out ([0019], “parallel to each other and perpendicular to the pump axis 7, a leading into the chamber 8, round in cross-section pump inlet 10 and a leading out of the chamber 8, round in cross-section pump outlet 11 are arranged. In the bottom region of the chamber housing or in a foot rest connected to the pump chamber (FIG. 1), a horizontal neck 12 parallel to the pump axis 7 is provided with an internal thread for receiving a screw-in drain valve 13”), at least a portion of the pump being arranged opposite the inlet connection (As shown in at least Figure 2; A portion of the pump is shown on the opposite side of the plane through the centerline of the filter 18, which is transverse to the section of the figure, such that the inlet and the pump are interpreted as being arranged opposite to one another).   
Regarding Claim 21: Kress discloses a water supply system according to claim 17; Kress further discloses wherein the closure body closes a housing opening (41), via which fluid can be supplied for priming of the pump (As shown in Figure 2; The housing opening 41 is shown located above the impeller and therefore may be used for the purpose of suppling fluid to prime the water supply system), the portion of the holder being located opposite the outlet connection (As shown in Figure 2; The portion of the holder is shown as being located on the left portion of the system while the outlet connection 32 is shown as being located on the right portion of the housing such that a broadest reasonable interpretation of the term “opposite” reads over the recited limitation).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over EP 0992687, (“Kress”), in view of US 2010/0282331, (“Newman”).
 Regarding Claim 7: Kress discloses a water supply system according to claim 2; however, Kress fails to disclose wherein an overflow channel is provided in the closure plug on an outer periphery thereof, the overflow channel being released in an intermediate position, in which the closure body is still mechanically fastened in the housing opening, but the seal of the closure body is no longer effective.   
Newman teaches a closure plug for use in a fluid system (22) ([Abstract]) wherein the closure plug is provided with an overflow channel (18) (Figures 1 - 5, and 13) is provided in the closure plug (22) on an outer periphery thereof, the overflow channel being released in an intermediate position (As shown in Figures 8 and 13), in which the closure body is still mechanically fastened in the housing opening, but the seal of the closure body is no longer effective ([0043], “Turning to FIG. 13 for illustration, when burst disk plug 12 is fully tightened into a threaded port, the radially extending face of burst disk retainer 16 in some embodiments bears against a surface in the mounting port and prevents fluid from escaping around burst disk retainer 16.  If burst  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the closure plug threads of Kress to include the overflow channel of Newman as the overflow channel will increase operator safety as it will create a pressure relief channel which will act to prevent the closure plug from becoming a missile in the case that there is pressurized fluid present during the removal of the closure plug (Newman, [0043]).

Claims 16 and 22 are is rejected under 35 U.S.C. 103 as being unpatentable over EP 0992687, (“Kress”).
Regarding Claim 16 and 22: Kress discloses a water supply system according to claims 1 and 17; however, Kress fails to explicitly disclose wherein the holder comprises three rods, each of the three rods being located at a spaced location from each other.  Kress discloses wherein the holder comprises four rods, each of the three rods being located at a spaced location from each other ([0025], “an axially extending guide member 63 of cruciform cross-section which is inserted substantially free of play in the cylindrical interior of the valve body and the axially sliding guide of the valve body is used;” Kress teaches a well-known cruciform cross-section of the holder, such a shape, as shown in at least Figures 4 and 5, is interpreted as being formed by four rod .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2005/0232796 – Transfer pump having a priming plug, inlet, and outlet
US 5207242 – Angled dual check valve arrangement having a holder and a closure
US 4986502 – Safety drain plug having a channel in the threads
US 728547 – Inlet or outlet valve for a pump having a closure cap
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821. The examiner can normally be reached Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 




/BENJAMIN DOYLE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746